DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: That the AF amendment to the claims languages filed on 4/22/21 includes the rewritten of allowed subject matter of dependent claim 34 into independent base claim 21, which made claims 21 and dependent claims 22-30, and 35-40 allowed and free from formal matters.  Further, the prior art as a whole does not teach or fairly suggest the specific amended subject matter set forth in details in  each of independent  claims 21 and 31 (see  lines 17-23 of claim 21 and lines 17-22, respectively) this in conjunction w/ the rest of the limitations.  Accordingly, claims 21-33, 35-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt